Citation Nr: 1724736	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  16-32 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an effective date prior to October 29, 2010 for the award of service connection for Crohn's disease.

2. Entitlement to an initial rating in excess of 60 percent for Crohn's disease, prior to June 10, 2016.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 18, 2016.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esquire


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1982 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC), which, in pertinent part, implemented the Board's October 2014 grant of service connection for Crohn's disease, and assigned a 60 percent disability rating, effective October 29, 2010.

In October 2014, the Board found that a TDIU claim had been raised by the record, and referred the claim to the AOJ for appropriate action.  In November 2016, the VA Regional Office (RO) in Louisville, Kentucky denied entitlement to a TDIU.  In December 2016 the Veteran's representative submitted a notice of disagreement to the November 2016 denial of entitlement to a TDIU.  However, the issue of entitlement to a TDIU is considered as part of the current appeal as it must be considered as part of any increased rating claim. 

In June 2016, the Agency of Original Jurisdiction (AOJ) increased to 100 percent the disability rating for the Veteran's Crohn's disease.  Nonetheless, because the increase was not awarded for the entirety of the claims period, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In December 2011, the Veteran executed a new power-of-attorney appointing Douglas Kugal, Attorney, as his representative for all VA claims.  This new appointment effectively revoked the prior appointment of the Marine Corps League.  See 38 C.F.R. 20.1304.  In November 2012, the Veteran executed a new power-of-attorney appointing J. Michael Woods, Attorney, as his representative for all VA claims.  This new appointment effectively revoked the prior appointment of the Douglas Kugal.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The earliest communication that may be reasonably construed as seeking to claim entitlement to service connection for Crohn's disease was the Veteran's October 29, 2010 application for compensation for Crohn's disease.

2. For the entire period on appeal, the Veteran's Crohn's disease symptoms were pronounced, resulting in marked malnutrition and general debility.

3. The claim for entitlement to a TDIU is moot in light of the Board's grant of a total disability rating for Crohn's disease for the entire period on appeal, and must be denied.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than October 29, 2010, for the award of service connection for Crohn's disease, have not been met.  38 U.S.C.A. § 5102(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

2. For the entire period on appeal, the criteria for an initial rating of 100 percent for Crohn's disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 7323 (2016).

3. For the entire period on appeal, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

This appeal arises from the Veteran's disagreement with the initial effective date and initial disability rating assigned following the grant of service connection for Crohn's disease.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Veteran's service treatment records, VA medical treatment records, private treatment records, Social Security Administration (SSA) records, and lay statements have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The duty to assist was further satisfied by a VA examination in July 2011.  In this regard, the examiner examined the Veteran, reviewed the claims file, discussed the Veteran's history, considered the lay evidence presented, discussed the Veteran's symptoms, and reached conclusions and offered opinions based on history and examination that were consistent with the record. 

Neither the Veteran nor his representative have identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claim being decided herein that has not been obtained.  No further notice or assistance to him with his claim is required.  Smith v. Gober, 14 Vet. App. 227(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).




Earlier Effective Date Claim

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

Appellate review of a rating decision is initiated by a notice of disagreement and completed substantive appeal after a statement of the case has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. 
§§ 3104(b), 3.105(a). 

Under VA regulations, a claim includes a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Turning now to the relevant procedural history in this case, the record reflects that on October 29, 2010, VA received the Veteran's original service-connection claim for Crohn's disease. 

The RO denied the Veteran's original service-connection claim in a November 2011 rating decision.  The RO issued this rating decision with notice in the same month.  The Veteran perfected an appeal of the November 2011 rating decision.  

In October 2014, the Board granted service connection for Crohn's disease.  In March 2015, the AOJ implemented the Board's grant of service connection for Crohn's disease, and assigned a 60 percent disability rating, effective October 29, 2010, the date of the original claim.

On review of all evidence, there is no basis under the law to support an effective date earlier than October 29, 2010 for the award of service connection for Crohn's disease.

Notably, VA did not receive any correspondence from the Veteran mentioning his Crohn's disease or indicating an intent to apply for service connection for Crohn's disease prior to October 29, 2010.  Indeed, as noted, any award based on an original application for benefits can be made effective no earlier than the date of the application, which was October 29, 2010.  The AOJ, in its March 2015 rating decision, has therefore already assigned the earliest possible effective date for the grant of the original claim.  

Under the law, October, 29, 2010, is the proper effective date for the grant of service connection for the Veteran's Crohn's disease, because it is the date of the original claim.   There is no basis to assign an effective date earlier than October 29, 2010, for the award of service connection for Crohn's disease.  For these reasons, the effective date claim must be denied.




Increased Initial Rating - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating Claim for Crohn's Disease - Analysis

In this case, the Veteran's Crohn's disease is rated 60 percent under 38 C.F.R. § 4.114, DC 7323, prior to June 10, 2016, and 100 percent thereafter.  He contends that a higher initial rating is warranted for the period prior to June 10, 2016.

Under DC 7323, a 10 percent rating is assigned for moderate symptoms, with infrequent exacerbations.  A 30 percent rating is assigned for moderately severe symptoms, with frequent exacerbations.  A 60 percent rating is warranted for severe symptoms, with numerous attacks a year and malnutrition, the health only fair during remissions.  A 100 percent rating is warranted for pronounced symptoms, resulting in marked malnutrition, anemia, and general debility, or with serious complication such as liver abscess.  Id.

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under DCs 7301 to 7329, inclusive, which include the schedular criteria for Crohn's disease (DC 7323).

Turning to the evidence, a June 2007 private treatment record indicated that the Veteran was having up to seven stools per day, with intermittent bleeding.  He had moderate abdominal pain.  He had lost another 20 pounds in the past month.  

A June 2008 private treatment record indicated that the Veteran was having a flare up of colitis.  He reported having "massive diarrhea," averaging six to seven episodes a day.  This kept him up at night.  He was not sleeping or eating.  He had abdominal pain.  

A November 2010 private gastrointestinal consultation note indicated that the Veteran's Crohn's disease symptoms were poorly controlled and he had over 10 stools a day.  He was constantly fatigued and felt vaguely unwell.  He often had low abdominal pain.  Weight loss and fecal incontinence were noted.  The physician opined that the Veteran's quality of life would be substantially improved with surgery, even if he had a permanent ostomy.

The Veteran was afforded a VA intestines examination in July 2011.  The Veteran reported that he began having diarrhea all the time in 2006, too many times a day to count and interrupting his sleep at night.  He was very fatigued and had lost a significant amount of weight.  He had blood in his stools.  After being admitted to the hospital, he was diagnosed with colitis.  During a later flare-up, he was diagnosed with Crohn's disease.  He had repeated flare-ups and hospitalizations after the initial diagnosis.  The episodic flare-ups involved him having at least 10 bowel movements a day.  He continued to have diarrhea even when he was not having a flare-up, and this would sometimes wake him at night.  Liver cysts were noted.

The Veteran was also afforded a VA chronic fatigue syndrome examination in July 2011.  The VA examiner noted that the Veteran complained of significant fatigue, easy tiredness, and anorexia.  He opined that the fatigue was secondary to active and severely symptomatic Crohn's disease.  The Veteran had "severe diarrhea from every 15 minutes to six to eight loose bowel movements daily and nighttime, the diarrhea [was] associated with colicky abdominal pain and hematochezia."  He reported severe sleep disturbance from the abdominal pain and diarrhea.  The VA examiner noted that the Veteran appeared fatigued.

In a June 2012 letter, a private physician opined that the Veteran's ability to stay focused would be very compromised by his Crohn's disease symptoms, such as pain, fatigue, and the side effects of the medicines.

In July 2013, the Veteran's treating VA physician stated that he had recently been hospitalized for six days as a result of Crohn's disease.  He opined that the Crohn's disease was not medically managed to the extent that would allow the Veteran to function in the capacity of a full-time employee without major difficulty.

An October 2013 VA treatment note indicated that the Veteran was experiencing worsening Crohn's disease symptoms.  He was having 14 to 15 bowel movements per day, with some bleeding.  The treating physician noted that the Veteran had a tendency to underestimate his symptoms, but that his mother provided a much better history.  He had left lower quadrant pain that was getting worse, but was not nearly as bad as it had been in June.  He did not have much appetite and had lost 10 pounds in the last month.  The treating physician was noted that it was unusual that he appeared to be experiencing a Crohn's disease flare in the midst of his chemotherapy.  

A November 2013 VA nutrition assessment consultation note indicated that the Veteran's weight had been fairly stable, but was down 18.7 pounds over the past seven months.  He reported that his biggest weight loss was last spring, due to a Crohn's flare-up.  He had a lack of appetite and chronic diarrhea due to Crohn's disease.  He stated that he often skipped meals due to not wanting to deal with diarrhea.  Dietary supplements were prescribed.

A November 2013 VA treatment note indicated that the Veteran's Crohn's disease had been difficult to manage with an increasing number of episodes of diarrhea during his week off chemotherapy.  

A December 2013 VA treatment note indicated that the Veteran was having trouble eating and drinking due to a lack of appetite, taste changes due to chemotherapy, and Crohn's disease flares.  Crohn's flares typically happened four days after chemotherapy treatments.  He was prescribed nutrition supplements.

A May 2014 VA treatment note indicated that the Veteran had fatigue problems and muscle soreness after tapering off prednisone several weeks prior.  He was having diarrhea six times daily, but had no weight change.  He was dehydrated.  

A July 2014 VA treatment note indicated that the Veteran reported significant muscle aches, arthralgias, and swelling, all secondary to his treatments for Crohn's disease.  

An August 2014 VA treatment note indicated that the Veteran had been having diarrhea since weaning off a Crohn's disease treatment.  

An October 2014 VA treatment note indicated that the Veteran noted having significant fatigue lately, and that his Crohn's disease had been acting up significantly lately.  His appetite was good and weight was up.

An April 2015 VA treatment note indicated that the Veteran had started to experience left-sided abdominal pain typical of Crohn's disease.

A July 2015 VA oncology treatment note indicated that the Veteran complained of stable, mild-to-moderate fatigue.  The Veteran reported a Crohn's disease flare beginning in the week prior, which persisted.  He was having four loose stools per day.  CT scans revealed evidence of diffuse thickening of the ascending colon likely related to inflammation from his current Crohn's disease flare.  

A March 2016 VA treatment note indicated that the Veteran's Crohn's disease symptoms had been stable with on and off flares.  Liver function tests were stable, but elevated.  

A May 2016 VA emergency department treatment note indicated that the Veteran had been treated for a Crohn's disease flare-up.  He had severe abdominal pain and had been unable to eat for the last day.  He had chills overnight and felt like his abdomen was inflamed.  He had been having normal bowel movements without diarrhea or constipation.  There was no evidence of obstruction, perforation, or focal abscess.  

A May 2016 oncology treatment note indicated that the Veteran complained of stable, mild-to-moderate fatigue.  A recent Crohn's disease flare had resolved, and he denied any current abdominal pain, diarrhea, or gastrointestinal complaints.  His appetite was good and energy level was fair.

After a review of all the evidence, lay and medical, resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period, the Veteran's Crohn's disease has been characterized by pronounced symptoms including weight loss, marked malnutrition, frequent bowel movements, pain, constant fatigue, and general debility.  The evidence of record shows that, for the entire period on appeal, the Veteran's Crohn's disease and the medications to treat this disability have resulted in frequent weight fluctuations, difficulty sleeping, constant fatigue, malnutrition, very frequent bowel movements, frequent flare-ups, periods of having no appetite, and pain.  The November 2010 private gastroenterologist's opinion that the Veteran's quality of life would be substantially improved with surgery, even if he had permanent ostomy, was highly probative as to the severity of the Veteran's symptoms.  The medical evidence indicates that this level of severity continued throughout the period on appeal.  The Board finds that, based upon all the evidence, lay and medical, and resolving all reasonable doubt in favor of the Veteran, the service-connected Crohn's disease has been productive of "pronounced" symptoms for the entire initial rating period on appeal; therefore, a 100 percent disability rating is warranted under DC 7323 for the entire initial rating period.  38 C.F.R. §§ 4.3, 4.7, 4.114.

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's Crohn's disease symptoms most nearly approximate the criteria under DC 7323 for a 100 percent disability rating for the entire period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114.  

As the Veteran has been granted a 100 percent schedular rating, the maximum allowable for his Crohn's disease, for the entirety of the appeal period, a referral for extra-schedular consideration is considered moot.  See 38 C.F.R. § 3.321.

Entitlement to a TDIU

As to the claim for a TDIU, this benefit contemplates a schedular rating less than total for the disability or disabilities on which the TDIU would be based.  See 38 C.F.R. § 4.16(a).  The Board nevertheless recognizes that the Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU. Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation, which requires a disability rated at 100 percent and and additional disability or disabilities independently ratable at 60 percent or more.  See id.; 38 U.S.C.A. § 1114(s).  The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect. Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293. 
Here, the Veteran has asserted that his unemployability is a result of his Crohn's disease, which is supported by the medical evidence.  Notably, for the period on appeal, the Veteran is in receipt of a 100 percent rating for Crohn's disease and a noncompensable rating for a scar associated with Crohn's disease, effective February 18, 2015.  The Veteran was awarded a 100 percent rating for gallbladder cancer as of May 18, 2016.  Because May 18, 2016 was the first date that the Veteran had both a disability rated at 100 percent and an additional disability rated at 100 percent, the Veteran was awarded special monthly compensation as of that date.  

Accordingly, because the Veteran is entitled to a 100-percent rating for Crohn's disease on a schedular basis for the entire period under review, entitlement to a TDIU is rendered moot.  See Vettese v. Brown, 7 Vet App. 31 (1994) (observing that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443 (1994).


ORDER

An effective date prior to October 29, 2010, for the grant of service connection for Crohn's disease, is denied.

An initial schedular disability rating of 100 percent for Crohn's disease is granted, for the entire period on appeal, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is now rendered moot, and must be denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


